Citation Nr: 1713398	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in April 2015.

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In April 2016, the Veteran was notified that the VLJ who conducted the hearing was no longer available to participate in a decision on the appeal and that he had a right to a new hearing before another VLJ.  See 38 C.F.R. § 20.707 (2016).  The Veteran responded that he did not wish to have another hearing; accordingly, the Board may proceed with adjudication of the appeal.  


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a December 2010 letter.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are post-service medical records and VA examination reports.  VA also obtained VA medical examinations and opinions in June 2011 and August 2015.  The June 2011 opinion was found to be inadequate by the Board in April 2015, but the August 2015 opinion is thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  The Board also finds that there has been substantial compliance with the Board's April 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Furthermore, there is no allegation that the hearing provided to the Veteran was deficient in any way; as such, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty service.  

In this case, the record reflects that the Veteran has demonstrated a bilateral sensorineural hearing loss disability as defined by VA regulation during the pendency of the appeal for the purpose of determining service connection.  See 38 C.F.R. § 3.385.  Additionally, military noise exposure has been established based on the Veteran's work as a vehicle body repairman and reported exposure to heavy equipment, aircraft, and diesel engines.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.

The Veteran's service treatment records show no treatment for hearing loss at any time during active duty service, and there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Audiograms in service do not reflect a hearing loss disability for VA purposes, and there is no medical indication of a bilateral hearing loss disability in the record until many years after the Veteran's separation from active service.  The Board notes the assertion of the Veteran's representative that in-service testing should be discounted because whisper testing, rather than the Maryland CNC list, was used.  Upon review, however, the Board finds that testing was actually conducted by audiogram.  While Maryland CNC testing, combined with audiograms, is required in examinations conducted for VA purposes, audiograms alone are sufficient to establish whether a hearing loss as defined by VA regulation is present.  See 38 C.F.R. §§ 3.385, 4.85 (2016).

Accordingly, the earliest evidence in the record of hearing loss as defined by VA regulation is dated June 2011, more than 40 years after the Veteran's separation from service.  While lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, to the extent that the Veteran has alleged his hearing loss began in or soon after service, as a lay person the Veteran's opinion on the onset or etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Notably, at the time of his separation from military service the Veteran denied having had any hearing loss.  

As the competent and credible evidence fails to show a hearing loss in service or within one year of service, the question in this case becomes whether the current disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.  In this respect, VA examinations and opinions were obtained in June 2011 and August 2015.  However, as noted above, the June 2011 opinion was previously found to be inadequate; as such, the June 2011 opinion, which is negative to the Veteran's claim, will not be afforded probative value.  The August 2015 examiner conducted a review of the Veteran's claims file and examined the Veteran.  The examiner noted the Veteran's in-service noise exposure as well as various audiometric findings.  Ultimately, the examiner opined that the Veteran's current hearing loss is not at least as likely as not related to service because, while there was a significant threshold shift in the Veteran's hearing during service, all thresholds remained with normal limits upon separation.  In support of the opinion, the examiner cited to a study by the Institute of Medicine finding that there was sufficient evidence to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure.  The examiner further noted that current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner ultimately opined that any worsening of the Veteran's hearing from the time of his separation until now is due to noise exposure during that time.

As this opinion was provided following examination of the Veteran and thorough review of the claims file, and included a detailed rationale that cited to medical treatise evidence, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  To the extent the Veteran alleges that his hearing loss is related to service, as noted above the Veteran is a lay person and is not competent to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  As such, the Board finds the August 2015 VA opinion to be of greater probative value than the Veteran's lay contentions.  

Here, the most probative evidence indicates the Veteran's current bilateral hearing loss disability was not shown in service or for many years thereafter, and is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


